Case 1:16-cr-20461-JEM Document 299 Entered on FLSD Docket 07/08/2019 Page 1 of 1

                               UN ITED STATES D ISTRICT CO UR T
                               SOU THERN D ISTRICT O F FLORID A
                               CA SE N O .16-2046l-CR-M A RTlN EZ


   UN ITED STATES O F A M ERICA ,

             Plaintiff,


   M ILDREY D E LA CA RIDA D G ON ZA LEZ,
   Reg.N o.09301-104

             Defendant.


                  O RD ER G R A NTIN G G O VE RN M EN T 'S SEC O N D M O TIO N
                               FO R A RU LE 35 R ED U CT IO N

          THIS CAUSE cam ebeforetheCourtupon theGovernm ent'sSecond M otion foraRule

   35Reduction (ECFNo.2901inordertoreflecthersubstantialassistancetothegovernment.The
   Courtheld ahearing on July 3,2019,and based on therepresentation made,itishereby:

          O R D ERE D A N D A D JUD G ED thatthe G overnm ent's Second M otion fora Rule 35

   Reduction (ECFNo.2901isGRANTED.
             M ildrey D e L a Caridad G onzalez shallbe com m itted to the Bureau ofPrisons fora

   totalterm ofFiftyEight(58)monthsastoCountsOneandTwotobeservedconcurrentlyto
   each otherand to thesentence imposed in docket 16-20507-CR-M OORE.

          2. A1lotherterm s and conditions ofthe A m ended Judgm entin a Crim inalcase dated

   October25,20l7 shallrem ain in fullforceand effect.

          DONEANDORDEREDinChambers,Miami,Floridathisi dayofJul
                                                             y,2019.

                                                                 *


                                                     JO SE M A RTIN EZ
                                                     UN ITE STA TES D ISTRICT JU D GE
   CC:
   A llCounselofRecord
   U .S.M arshalServices
   U .S.Probation O ffice
